Citation Nr: 9905098	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 until 
March 1973.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 1993 
letter decision of the Houston, Texas Regional Office (RO) 
which declined to reopen the claim for service connection for 
a back disorder.  By Board decision of November 1995, the 
claim was reopened and remanded to the RO for further 
development.  The case is once again before the signatory 
Member for appropriate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Chronic back disability due to service has not been 
demonstrated.


CONCLUSION OF LAW

Chronic back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim has been determined to be well-grounded 
within the meaning of 38 U.S.C.A. 5107(a).  That is, he is 
found to have presented a claim which is plausible.  The 
Board is also satisfied that that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  A preexisting injury of 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The veteran's spine and musculoskeletal system were evaluated 
as normal upon examination in August 1972 for entrance into 
service and the appellant was deemed to be acceptable for 
military duty.  Thoroscoliosis was identified on a chest X-
ray examination in November 1972 for pneumonia follow-up.  He 
was seen in an Army hospital emergency room in December 1972 
with a complaint of low back pain, when he reported he had 
fallen on his back four days before.  There was mild 
tenderness over the lumbosacral area.  X-ray examination was 
negative.  An impression of bruised muscles was rendered.  He 
was placed on restricted activity profile for two days.  

Two days later, the veteran was seen at a military referral 
clinic with a continued complaint of "hurting back."  On 
examination the next day at the military referral clinic, it 
was noted that the veteran had complained of low back pain 
since he fell one month earlier, and that he also had pain in 
the upper back to the base of the neck when running with a 
field pack.  A history of mild thoracic scoliosis was noted.  
The impression was lumbosacral strain.  The veteran was given 
a temporary restricted activity profile to January 30, 1973.

The veteran was seen at an orthopedic clinic on January 26, 
1973 when he complained of non-radiating pain in the 
lumbosacral region.  It was again noted the veteran had mild 
thoracic scoliosis.  Following physical examination, the 
impression was lumbosacral strain.  He was prescribed 
physical therapy and a bed board.  He was placed on 
restricted duty for low back pain and thoracic scoliosis.


On January 30, 1973, the veteran noted prior injury, and 
complained that he could hardly walk due to involvement of 
the spine.  He also complained of chills up and down his 
back.

In a medical board report dated January 31, 1973, it was 
noted that his chief complaint was back pain with strenuous 
physical exercise.  It was noted as medical history that the 
veteran had been first noted to have mild scoliosis at age 
13, and had been followed by physicians therefor.  It was 
also reported as medical history that he had been unable to 
engage in any strenuous physical exercise without symptoms of 
pain, and that this had consequently limited his exercise 
throughout his life.  On physical examination, the veteran 
complained of pain in the lumbosacral region as well as the 
thoracic region of the spine.  Physical and X-ray 
examinations of the back were remarkable for mild scoliosis 
with the curvature to the right, which was somewhat fixed 
with bending.  The veteran was determined to not meet 
induction standards and separation from service was 
recommended on account thereof.  It was found that the 
scoliosis of the spine existed prior to service and had not 
been aggravated therein.  Scoliosis and chronic lumbosacral 
strain were noted on the February 1973 separation examination 
report.

On neurologic examination in February 1973, prior to 
separation from service, it was noted the veteran had back 
pain, coccygeal pain, neck pain and scoliosis.  It was also 
noted that the veteran reported that he sometimes loss the 
sense of feeling in his legs (either or both), or his arms 
(either or both) when standing in an "at ease" position or 
"at attention."  Motor examination revealed alternating 
contraction and relaxation, and a positive Hoover's sign.  
Sensory findings were characterized by the examiner as 
"bizarre" and "inconsistent."  The impression was no 
neurologic complications evident.

The veteran again complained of low back pain in service in 
March 1973.

The veteran filed an initial claim for disability benefits in 
October 1974 including for "residuals of fracture of back."  
In December 1974, the veteran responded to a VA inquiry and 
provided the names and addresses of physicians who had 
provided him orthopedic treatment in 1968 and 1969, prior to 
service, including with a back brace.  No VA request for 
records of such treatment has been made.

Pursuant to Board remand of November 1995, the appellant was 
afforded a VA examination of the spine for compensation and 
pension purposes in March 1998.  He related a history of 
injury to his back after slipping and falling in service and 
of developing continuing symptomatology of the thoracic and 
lumbar spine.  He indicated that he had done fairly well 
since service because he did not do any heavy lifting.  He 
stated, however, that in his current position as a store 
clerk, he had to lift heavy items, and now had pain in his 
lower back and thoracic spine when he sat or drove for 
prolonged periods.  The veteran reported a history of 
scoliosis as a child for which he had been placed in a brace 
for approximately four years.

Physical examination of the veteran's spine revealed a right 
thoracic scoliosis and a left lumbar compensating scoliosis.  
Some limitation of motion was indicated.  An X-ray of the 
spine was interpreted as showing an idiopathic scoliosis with 
mild spurring throughout the thoracic spine, characterized by 
the examiner as consistent with the veteran's age.  
Neurologic examination was within normal limits.  The 
examiner rendered an opinion to the effect that the veteran 
had probably been unacceptable to be inducted into the 
military and that the stresses and strains of military life 
as recounted by the appellant were certainly sufficient to 
cause difficulties, pain and suffering, at that time.  It was 
added that this might have accelerated future degenerative 
changes, but that this effect was minimal.  

The medical history reported by the veteran when seen for 
clinical evaluation during and subsequent to service 
consistently notes that, while not detected on service 
entrance examination, the appellant had scoliosis of the 
spine, symptomatic on exertion, prior to service.  The VA has 
not attempted to retrieve clinical records of orthopedic 
treatment of the veteran prior to service.  In this regard, 
it is well established that reported history alone by the 
veteran is not sufficient to establish preexistence.  
Crowe v. Brown, 7 Vet.App. 238 (1995).  Nevertheless, the 
service and post service medical records demonstrate that the 
thoracic scoliosis, whether pre-existing service or not, was 
symptomatic only during exertion, including the rigors of 
military duty.  In this regard, temporary or intermittent 
flare-ups of a preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition (as contrasted with symptoms) has worsened.  Hunt 
v. Derwinski, 1 Vet.App. 292, 296-97 (1991).  Further, even 
if presumed to have been initially demonstrated in service, 
chronic residuals of thoracic scoliosis have not been 
demonstrated.  On VA examination in March 1998, the veteran 
specifically reported no complaints subsequent to service 
until he recently had to perform heavy lifting at work.

Additionally, the Board finds that clinical opinion on recent 
VA examination, in March 1998, does not provide support for a 
finding that the veteran's history of trauma to the back in 
service, with symptomatology during service, may not be 
dissociated from the current degenerative changes of the 
thoracic spine, initially demonstrated years after service.  
Indeed, the examiner only speculated as to the possibility 
that the stresses and strains of service might have 
accelerated the current degenerative changes of the spine, 
and specifically clinically noted that the current osteophyte 
spurring of the thoracic spine was consistent with the 
veteran's age.  In view of the foregoing, the Board finds 
that the preponderance of the evidence is against service 
connection for a back disability. 


ORDER

Service connection for a back disability is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


